Title: From Benjamin Franklin to Isaac Norris, 9 June 1759
From: Franklin, Benjamin
To: Norris, Isaac


Dear Sir
London June 9, 1759
It gives me great Pleasure to learn by yours of the 12th. of April, that the Bill taxing the Proprietary Estate would pass. I believe he will not dare to oppose it here; but if he does, I think it will bring the Point to a Decision the shortest Way, and that it must in all Probability be decided against him. The Firmness of the Assembly on this Occasion pleases me much.

We had a Hearing on Tuesday the 15th. past at the Board of Trade, on the Petition relating to Indian Affairs, of which I formerly sent you a Copy. Their Lordships at first seem’d inclin’d to refer the Enquiry to Commissioners to be appointed out of the Neighbouring Provinces, and indeed the Secretary had previously told me they would do so, the Complaint of the Indians seeming too vague and their Claim too uncertain at present for their Lordships to judge of. Paris seeing this, and imagining from some Expressions I dropt in consequence of that Information, that I wanted to waive a present Enquiry, call’d out loudly to have it immediate; declaring his Readiness and Ability to justify the Proprietors instantly from any Charge that could be brought against them, and insisting much on the Hardship of any Delay when the Characters of such good worthy honest Gentlemen were injur’d by so black a Calumny, which he insinuated was forg’d by the Assembly, the Quakers, and your humble Servant, who had stir’d up the Indians to throw it on the Proprietors, with a great deal of more Abuse of the same kind on the Province, the Assembly and myself; and mov’d that Proofs of the Charges against the Proprietors should be immediately demanded of me. I then told their Lordships, that the Notice I had receiv’d to attend the Board, was, to verify the Allegations of the Petition; that the Allegations of the Petition were only these, That the Indians had at certain Treaties made such and such Complaints concerning certain Lands they suppos’d they had been wrong’d of; that at those Treaties it had been stipulated between them and the Proprietaries, that the Deeds by which the Proprietaries claim’d the controverted Lands should be laid before his Majesty, and the Disputes submitted to His Royal Determination; and the Prayer of the Petition was, that His Majesty would be pleased, for the future Safety of the Province, to take the Premises into Consideration, and do therein as to his Wisdom should seem meet: That I had accordingly verify’d those Allegations by producing the Treaties, and reading the Parts wherein it appear’d that such Complaints were made by the Indians and such Stipulation enter’d into by the Proprietaries; that this was all that seem’d incumbent on me to do, the Matter was now before their Lordships, and I imagin’d that on a little further Consideration the Indian Complaint would not be found so vague and uncertain as at first Sight it might appear. For that it appeared by the Treaty they had claim’d all the Land expressly between Tohickon Creek and the Kittochtiny Hills, as taken from them by Fraud; and when the Deeds were laid before their Lordships, they would be able by comparing the Descriptions of the Lands granted with the Plans of the Land Survey’d in consequence of those Grants, to judge whether such Lands were or were not really convey’d by such Grants. I thought therefore their Lordships might bring this Matter to a speedy Conclusion without sending to America to make further Enquiry; and that whenever they should think fit to direct my Attendance for that Purpose, I would readily furnish their Lordships with any Lights in my Power; and ended with moving that their Lordships would call upon Mr. Penn to lay before them his Deeds and the Plans of his Surveys. Paris rashly oppos’d this in Behalf of his Client, saying no Man should be oblig’d to produce his Deeds for his Adversaries to pick Holes in; that I had no other View in moving it, and a good deal more to this Purpose. But their Lordships who had heard me with great Goodness and Attention, were of a different Opinion; and Lord Halifax said, Mr. Franklin only moves they should be laid before us for our Examination; he does not want to see them. No, my Lord, said I, I already have Copies of all that were deliver’d to the Indians, and here they are. Paris then objected to those Copies as not being certify’d under the Seal of the Province; but Lord Halifax observing that they were certify’d by Tedyuscung’s Secretary as true Copies examin’d by him, he said that was sufficient. We then withdrew. What Order their Lordships made on this Hearing is not yet known: As soon as I learn any Thing farther on this Head, I shall communicate it.

On the 29th. I was again at the Board in pursuance of the Notice, a Copy of which I enclose. Their Lordships had conceiv’d an Objection against the Indian Trade Act as prejudicial to the Freedom of Trade, and a kind of Monopoly. Mr. Penn was present. I inform’d their Lordships, That this Act was fram’d in Imitation of a Law of the same kind long in Use in New England, and there found so advantageous as to be repeatedly renew’d: That the Enormities of private Traders made it necessary: That it had been in force a Year, and none of the Inhabitants had complained of it, but all were I believ’d highly pleas’d with it, as conducing to the Peace and Safety of the Province: That it was not a Monopoly in favour of a private Company, but for the Benefit of the whole Country; That were [where] exclusive Companies for Trade were form’d in England, the chief Reason to justify the Exclusion of others, was, that the Company must be at the Expence of maintaining Forts to secure the Trade: That the same Reason held good in this Case; and more strongly: For as the Country must suffer all the Loss and Expence of a War occasion’d by the Wickedness of private Traders, or must support the Forts necessary to secure the Trade and awe the Indians to Peace under all Provocations, it was just that the Public should take the Trade into its own Hands, since all Regulations of it in private Hands had hitherto been evaded, and were by Experience found impracticable. That if it were still to continue open, tho’ a fair Trade should be carried on at the Truck-houses, the private Traders would flock over the Mountains with Horse Loads of Whiskey, make the Indians drunk, and sweep all their Skins, so that they would have Nothing left to buy Goods with, and the old Mischiefs would be renew’d and continu’d; but by the Trade as now directed in this Act, the Indians having less Drink would be able to buy more British Manufactures; and the Lowness of the Price (the Province intending no Profit) would attach the Indians to our Interest in Preference to the French; and draw other Nations over from the French, to the great Increase of the Trade and Demand for English Goods, and Security of His Majesty’s Dominions in those Parts. Mr. Charles observed, that it was but a temporary Act, and if any Inconveniencies were found they would end with the Act, and might be remedy’d in the next. I imagine it will not be disallow’d.
While we were attending in one of the Chambers belonging to the Board of Trade, and were allow’d to search in the Press, containing the Plantation Acts, for the New-England Indian Trade Laws to show their Lordships, my Son cast his Eye on the manuscript Volumes of old Pensylvania Laws formerly transmitted home for Approbation, and found in the Vol. mark’d Pensylvania Laws from 1701 to 1709, the Law of the 4th. of Queen Anne, to ascertain the Number of Members of Assembly and regulate Elections, properly certify’d by the then Governor, and Secretary Logan. He found also in another Volume the private Act for vesting certain Lands in Geo. McCall, &c. So that ’tis certain both those Laws have been transmitted and laid before the Board in due Time after passing, and have never been disapprov’d. I saw them.
The Book relating to the Affairs of Pensylvania, is now publish’d. I cannot send you one per the Pacquet; but you will have them per Bolitho. The Proprietor is enrag’d. When I meet him any where there appears in his wretched Countenance a strange Mixture of Hatred, Anger, Fear, and Vexation. He supposes me the Author, but is mistaken. I had no hand in it. It is wrote by a Gentleman said to be one of the best Pens in England, and who interests himself much in the Concerns of America, but will not be known. Billy afforded great Assistance, and furnish’d most of the Materials. The old Proprietor and some others are set in a Light I could have wish’d not to have seen them in; but the Author contended for the Sacredness of Historical Truth, which ought not to be violated in Favour to one’s Friends; and that it was Time we should all be weaned from a Family determin’d to oppress us, and which will every Day have it more and more in its Power, if our Attachment should continue. I look’d over the Manuscript, but was not permitted to alter every Thing I did not fully approve. And, upon the whole, I think it a Work that may be of good Use here, by giving the Parliament and Ministry a clearer Knowledge and truer Notion of our Disputes; and of lasting Use in Pensylvania as it affords a close and connected View of our Public Affairs, and may spread and confirm among our People, and especially in the rising Generation, those Sentiments of Liberty that one would wish always to prevail in Pensylvania. It is also a full Refutation of Smith’s Brief State and Brief View, without doing the Author the Honour of taking the least Notice of him or his Work. On these Accounts I agreed to encourage the Publication by engaging for the Expence. I hope the Sale may pay great Part of it; to which End I wish it may be encourag’d by our Friends in Pensylvania. Five hundred are sent over to D. Hall to be dispos’d of; and I have order’d 50 for the Assembly, to be distributed where you may think proper.
Smith is still here, aiming I imagine from his late Publication of Sermons, to get into some Living or Preferment on this Side the Water. The Loss of him on your Side, will not, I fancy, be much regretted. The Attorney and Solicitor General I am told will now soon make their Report on his Affair. What it will be I cannot say, but if prejudicial to our Privileges, we shall fight the Battle over again before the Council. How his Finances will support a long Solicitation he best knows, but I believe his Expences must be considerable. He is very close with Mr. Hamilton, who it is said, is to be again our Governor.
The Parliament have voted £200,000 to the Colonies, of which we may in Time expect a Share. I have lodg’d a Memorial in the Treasury, of which enclos’d is a Copy. Both Houses being prorogu’d I shall now shortly make a Journey in to the Country for the better preserving my Health, as the great Offices are little attended in the Summer.
The French threaten us hard with an Invasion. Prudent Precautions are accordingly taking to defend the Coasts; but I do not find that much Danger is apprehended. It would seem an extreamly rash Undertaking for the Enemy to cross the Channel with an Army at a Time when we have so manifestly the Superiority at Sea; and, tho’ they should land we may cut off their Supplies, or their Retreat if they should be worsted. The King of Prussia having succeeded early in the Campaign, in destroying many of the Magazines both of the Russians and Austrians, now turns the Fabius upon Marshal Daun, and hovers over him in the Mountains with his Armies. The French have been long on the Defensive but now begin to advance. The Disputes between us and Holland are still unsettled. It is thought however that Means will be found to prevent a Rupture.
I wrote to you largely by the last Ships to Philadelphia which left Portsmouth the 25th. of April, and I hope are safe arriv’d. Be pleased to present my best Respects to the Assembly, and believe me, with sincere Esteem, Dear Sir, Your most obedient humble Servant
B Franklin
Mr. Norris
